Opinion by
Morrison, J„
. This action was trespass to recover damages for personal injuries. The plaintiff was a boy about sixteen years old and if he was entitled to recover at all, the amount of verdict and judgment is not asserted to be excessive. Serious injuries were inflicted upon the boy by a machine in defendant’s plant where he was employed.
All of the judges who sat at the argument agree that there was sufficient evidence to carry the plaintiff’s case to the jury. Although the weight of the evidence seems to be in favor of the defendant yet we think there is evidence, which if believed by the jury, with the legitimate inferences which could be drawn therefrom, to support the verdict.
A careful examination of the whole record convinces us that the case was tried with much care and ability and we cannot profitably attempt to add anything in support of the conclusion reached by the learned trial judge. The charge is so thorough and so fair to the defendant that the able counsel for the appellant do not attempt to criticise it, except in so far as the court refused to give a binding instruction in favor of the defendant.
The record shows that the mother of the boy also sued in her own right and recovered a verdict, but the court below entered judgment as to her in favor of the defendant *449non obstante veredicto and that case is not before us. We presume the court below found that she had not made out a case.
The assignments of error are all dismissed and the judgment is affirmed.